DETAILED ACTION
EXAMINER’S AMENDMENT
In the interest of compact prosecution, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
17. (Currently Amended) [The]A culture system comprising the culture device according to Claim 1, the system comprising a supplying section for supplying a material and a solution used for the cell culture to the culture vessel and a magnetic particle separating unit for separating the magnetic particles from the solution containing the cells cultured in the culture vessel.
25. (Currently Amended) The method according to Claim 24, comprising a step of dispensing the material or the solution used for cell culture into the supplying section by using [the]a dispensing mechanism.
Allowable Subject Matter
Claims 1-2, 4-7 and 9-26 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1 and any claim dependent therefrom, the prior art of record does not disclose in the claimed environment or scope of claim a culture vessel  as recited in the instant claim 1.
Moubayed et al. US 5,536,475 is believed to represent the closet prior art for the subject matter of independent claim 1. Moubayed et al. discloses a container comprising magnetic particles; a cell suspension in the container; a plurality of magnets spaced at intervals disposed outside the container; and a magnetic force regulating unit for regulating the magnetic force of the 
However, Moubayed et al. does not disclose culturing cells, a temperature regulating unit wherein the container, the temperature regulating unit and the magnetic force regulating unit are stacked together into a stacking structure, and the stacking structure is rotationally supported about an axis extending parallel to surfaces of the container for rotation of the stacking structure about the axis to integrally tilt the culture vessel, the temperature regulating unit and the magnetic force regulating unit together, a solution supply vessel that connects on a first side of the container and a waste liquid tank that connects on the a second side of the container  that is opposite the first side of the container and it would not be obvious to modify the device of Moubayed et al. in such a manner, as such a modification would destroy the functionality of the fluid transfer between the solution supply vessel, the container and the waste liquid tank as disclosed by Moubayed et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796